Citation Nr: 1536913	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  09-07 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & T.M.



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from July 1971 to April 1979.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2009 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In November 2011 and May 2014, the Board remanded these claims for additional development.  

This appeal originally included the issues of entitlement to service connection for a hiatal hernia and a stomach disorder.  The Board notes that during the December 2009 Board hearing, the Veteran testified that his claimed stomach disorder was manifested by symptoms of heartburn, acid reflux, bloating, and difficulty swallowing.  See December 2009 BVA Hearing Transcript, pages (pg.) 5-6.  The Veteran then testified that his hernia causes his stomach symptoms.  Id. at pg. 6-7.  

While the appeal was in remand status, in an October 2014 rating decision, the RO recharacterized and granted the appeal as service connection for "gastroesophageal reflux disease (GERD), claimed as hiatal hernia," thereby granting service connection for the claimed hiatal hernia and stomach disorder.  See October 2014 rating decision.  The Veteran's symptomatology and impairment caused by his claimed stomach disorder and hiatal hernia are appropriately contemplated under the grant of service connection for GERD, claimed as hiatal hernia.  GERD and hiatal hernia are evaluated under the same rating criteria.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Veteran has not disputed the October 2014 determination.  Therefore, the Board finds that the grant of service connection for GERD, claimed as hiatal hernia, constitutes a full award of the benefits sought on appeal with respect to the issues previously remanded by the Board, i.e., entitlement to service connection for a stomach disorder and a hiatal hernia.  The record currently available to the Board contains no indication that the Veteran has disagreed with the initial rating or effective date assigned for that disability.  Moreover, the record contains no indication that the Veteran perfected an appeal for the issue of entitlement to a higher schedular rating for GERD, claimed as hiatal hernia.  Thus, this matter is not before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the bilateral ankle and right knee claims can be properly adjudicated. 

The Board finds that a remand is required in order to comply with its prior remand directives.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

First, in the November 2011 Remand, the Appeals Management Center (AMC) was instructed to obtain any outstanding treatment records from the Little Rock VAMC (Central Arkansas Veterans Healthcare System), dated prior to 1991.  

Numerous attempts were made by the AMC to obtain these records.  In September 2012, a response was received from Little Rock VAMC indicating that records were being disclosed; however, no records from Little Rock VAMC are located in the claims file.  Similarly, no records from Little Rock VAMC are listed in the Supplemental Statement of the Case (SSOC) from October 2012 or October 2014, although the additional treatment records received from Fayetteville (Veterans HCS of the Ozarks) are noted in the October 2012 SSOC.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  Furthermore, 38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained, unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  On remand, records from Little Rock VAMC, prior to 1991, should be obtained and associated with the claims file.

Additionally, the Board has remanded these claims twice to obtain medical opinions that are based on all the evidence of record and give a complete rationale for any conclusion.  To date, this action has not been fully accomplished.  Specifically, the January 2012 and September 2014 VA examiner did not offer comments regarding the December 1979 VA examination that diagnosed the Veteran with a right knee injury with clinical manifestations of torn lateral meniscus or the April 2007 x-ray findings and orthopedic consultation, which noted moderately severe osteoarthritis of the right knee with near complete loss of lateral femoral tibial joint space.  Comments on these medical records were specifically requested in the Board's remand directives.  While the January 2012 VA examiner noted the December 1979 VA examination, the examiner merely stated, "rt knee condition was claimed and mentioned."  No further discussion was provided regarding whether the currently diagnosed knee disorder was a continuing disease process of the right knee problem documented during service in 1974 or a few months after service in the December 1979 VA examination.  Additionally, the September 2014 addendum opinion fails to discuss the December 1979 VA examination or the April 2007 orthopedic consultation.  

Furthermore, the Board notes that the September 2014 addendum opinion states that the Veteran's "ankle condition listed in STRs was a simple acute sprain."  However, service treatment records document at least five incidents of ankle pain, including an October 1976 treatment note for left ankle pain, which demonstrated no evidence of bony trauma on x-ray, but was assessed as a possible torn tendon or cartilage.  See service treatment records from March 1973, October 1973, January 1974, and multiple entries in October 1976.

To date, a medical opinion has not yet been obtained for the Veteran's bilateral ankle and right knee disorders that thoroughly discusses all of the pertinent in-service and post-service medical evidence and provides a medical opinion with not only clear conclusions, but with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  On remand, medical opinions must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records from the Little Rock VA Medical Center (Central Arkansas Veterans Healthcare System), dated prior to 1991.  

If no further records are available, properly document a negative response in the file.

2.  After obtaining the above records, or receiving a negative response, obtain addendum opinions for the Veteran's right knee and bilateral ankle disorders.  

If the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to determine the etiology of his current right knee disorder and bilateral ankle disorder.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing the following questions:

Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the currently diagnosed right knee disorder had an onset during service, or is causally or etiologically related to an injury or incident that occurred during the Veteran's active duty service, to specifically include the right knee injury noted during service in 1974?  

The examiner must discuss the relevant findings contained in the service treatment records, to include the in-service 1974 right knee injury, as well as the post-service December 1979 VA examination findings, and the April 2007 x-ray findings and orthopedic consultation.  The examiner must address whether the currently diagnosed right knee disorder is a continuing disease process of the right knee problem documented during service in 1974 or a few months after service in the December 1979 VA examination.  

b)  that the currently diagnosed right ankle disorder and left ankle disorder had an onset during service, or are causally or etiologically related to an injury or incident that occurred during the Veteran's active duty service, to specifically include the multiple documented complaints of ankle pain during service, OR are caused by or aggravated (beyond a natural progression) by the Veteran's right knee disorder?  

The examiner must discuss the relevant findings contained in the service treatment records, to include the multiple in-service findings noted in March 1973, October 1973, January 1974, and October 1976 (which includes the notation of left ankle pain absent evidence of bony trauma on x-ray, but was assessed as a possible torn tendon or cartilage).

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which can reasonably explain the medical guidance in the study of this case.

3.  The AOJ/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, ensure that all medical records have been obtained and review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand.  If not, the AOJ/AMC should implement corrective procedures.  See Stegall, 11 Vet. App. at 271.
 
4.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

5.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




